Case: 20-30671       Document: 00516114194            Page: 1      Date Filed: 12/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 2, 2021
                                     No. 20-30671
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk


   Jarvis Brown,

                                                                Petitioner—Appellant,

                                           versus

   Chris McConnell,

                                                                Respondent—Appellee.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                                 No. 1:20-CV-885


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Jarvis Brown, federal prisoner #08200-028, appeals the denial of his
   28 U.S.C. § 2241 petition asserting that he was denied due process of law in
   a prison disciplinary hearing. We review de novo the dismissal of a § 2241
   petition on the pleadings. See Garland v. Roy, 615 F.3d 391, 396 (5th Cir.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-30671       Document: 00516114194          Page: 2   Date Filed: 12/02/2021




                                     No. 20-30671


   2010).
            The district court denied Brown’s petition because he could not estab-
   lish a due process violation and his claim was not cognizable in a habeas cor-
   pus petition. Because Brown did not brief the latter issue, he abandoned any
   argument that the district court erred by concluding that he did not have a
   cognizable habeas claim. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
   1993).
            With respect to any civil rights claims, the label a prisoner gives to
   pro se pleadings is not controlling; rather, courts look to the content of the
   pleading. See United States v. Santora, 711 F.2d 41, 42 n.1 (5th Cir. 1983).
   Brown asserts that he was fined based on the outcome of his disciplinary
   hearing, implicating a property interest. See Eubanks v. McCotter, 802 F.2d
   790, 793 (5th Cir. 1986). That property interest supports a non-habeas con-
   sideration of whether the procedures related to his deprivation of property
   were constitutionally sufficient. See Butts v. Martin, 877 F.3d 571, 590 (5th
   Cir. 2017). The district court, however, did not address whether Brown was
   denied a property interest or otherwise stated a cognizable civil rights claim
   where a Bivens remedy is available. See Serio v. Members of La. State Bd. of
   Pardons, 821 F.2d 1112, 1119 (5th Cir. 1987); see also Bivens v. Six Unknown
   Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
            In light of the foregoing, the denial of Brown’s habeas petition is
   AFFIRMED. The district court’s dismissal of Brown’s civil rights claim is
   VACATED and REMANDED for the district court to consider whether
   Brown has alleged a cognizable civil rights claim where a Bivens remedy is
   available. Brown’s motion for the appointment of counsel is DENIED
   without prejudice. We express no view on what decisions the district court
   should make on remand.




                                          2